Citation Nr: 0908139	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-23 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1. Whether a timely substantive appeal was received with 
respect to the issue of entitlement to an effective date 
prior to December 1, 2002 for service connection for Type 2 
diabetes with polyneuropathy of all extremities and cardiac 
arrhythmia, status post cerebrovascular accident.

2. Entitlement to an effective date prior to December 1, 2002 
for service connection for Type 2 diabetes with 
polyneuropathy of all extremities and cardiac arrhythmia, 
status post cerebrovascular accident.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to May 1971. 
He also had subsequent service in the Reserve.

In December 2005, the RO granted the Veteran's claim of 
entitlement to an effective date of December 1, 2002 for 
service connection for the Veteran's Type II diabetes.  The 
Veteran disagreed with that decision, contending that a 
still-earlier effective date was warranted. 

In December 2005, the RO denied the Veteran's claims of 
entitlement to service connection for a respiratory 
disability, right knee disability, gastrointestinal 
disability, neck disability, right hip disability, and left 
hip disability. The following month, the Veteran was notified 
of those decisions. He disagreed with those decisions, and 
filed a timely Notice of Disagreement. In April 2007, he was 
issued a Statement of the Case. However, he did not respond 
in a timely manner in order to perfect his appeal. Indeed, 
those claims have not been certified to the Board for review 
or otherwise developed for appeal. Accordingly, the Board has 
no jurisdiction over those issues, and they will not be 
considered below.  38 U.S.C.A. § 7104(a) (West 2002 and Supp. 
2008); 38 C.F.R. § 20.101 (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board has determined that it is necessary to address a 
question pertaining to its jurisdictional authority to review 
the Veteran's case.  Specifically, there is a question as to 
whether his Substantive Appeal was received in a timely 
manner as to the issue of entitlement to an effective date 
prior to December 1, 2002 for service connection for Type II 
diabetes mellitus with polyneuropathy of all extremities and 
cardiac arrhythmia, status post cerebrovascular accident.  In 
this respect, the claim was denied in December 2005, a 
statement of the case was issued on April 18, 2007, but it 
was not until July 10, 2007, that a substantive appeal was 
received.  

Significantly, in January 2003, the United States Court of 
Appeals for Veterans Claims (Court) ruled that, unless the RO 
closed the appeal pursuant to 38 U.S.C.A. § 7105(d)(3) (West 
2002 & Supp. 2008) and 38 C.F.R. § 19.32 (2008), for failure 
to file a timely Substantive Appeal, that failure did not 
automatically deprive the Board of jurisdiction.  Gonzales-
Morales v. Principi, 16 Vet. App. 556 (2003).  Accordingly, 
the case must be remanded so the RO can determine whether the 
veteran filed a timely Substantive Appeal, and thereby 
perfected appeal, as to any RO decision.  If the RO 
determines that a timely Substantive Appeal has not been 
filed, the RO must close the appeal.  The Veteran has the 
right to appeal any decision closing this appeal.  In any 
event, and Gonzalez-Morales notwithstanding, "questions as to 
timeliness or adequacy of response [to a Statement of the 
Case] shall be determined by the Board of Veterans' Appeals." 
38 U.S.C.A. § 7105(d)(3) (emphasis added).  

As the RO has yet to address this question, and as it is 
inextricably intertwined with the certified claim involving 
an earlier effective date, the case is REMANDED for the 
following action:

1. Inform the veteran of the requirements 
to perfect an appeal with respect to the 
issue of entitlement to an effective date 
prior to December 1, 2002 for service 
connection for Type 2 diabetes with 
polyneuropathy of all extremities and 
cardiac arrhythmia, status post 
cerebrovascular accident.  Then, notify 
the veteran of the evidence or 
information necessary to support a 
showing that he had filed a timely 
substantive appeal with respect to that 
issue.  Afford the appellant an 
opportunity to testify at a hearing on 
appeal. 

2. When the foregoing actions have been 
completed, undertake any other indicated 
development and adjudicate the issue of 
whether a timely substantive appeal was 
received with respect to the issue of 
entitlement to an effective date prior to 
December 1, 2002 for service connection 
for diabetes mellitus with polyneuropathy 
of all extremities and cardiac 
arrhythmia, status post cerebrovascular 
accident. Pending that adjudication, the 
Board will hold in abeyance the merits of 
the issue certified for appeal.

If the issue concerning the timeliness of 
the Veteran's substantive appeal is not 
granted to the Veteran's satisfaction, 
the RO must close the appeal, and he must 
be furnished a Supplemental Statement of 
the Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do 
so.  However, he is advised that has the right to submit any 
additional evidence and/or argument on the 
matters the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999). 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

